DETAILED ACTION
	This Office action is in response to the communication filed on 8/18/2020. Claims 1-15 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in Korea on August 21, 2019 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124942 A1 by Evans et al (“Evans”) in view of U.S. Patent Publication 2020/0411607 A1 by Jian et al. (“Jian”)
 	
Regarding claim 1, Evans teaches a display device (Figs. 1A-1C and 2) comprising: a substrate (Fig. 2, layer 270); 
a display panel (Figs. 1A-1C and 2, display elements 200-240) including a first display region having first pixels (Figs. 1A-1C and 2, main display region 110/210 with OLEDs arranged in pixel units), 
a second display region having second pixels (Figs. 1A-1C, selective addressable display region 125 corresponding to light sensor 120), and 
a third display region located between the first and second display regions and having third pixels (Figs. 1A-1C, selectively addressable regions corresponding to light sensors 130, 140); and 
a component disposed between the substrate and the display panel and which overlaps the second display region in a plan view (Figs. 1A-1C, light sensor 120/250 was placed between layer 270 and beneath/overlapping with display region 125 as in [0020]), 
wherein the first and third pixels are disposed at a first density in the first display region (Figs. 1A-1C and 3; [0030], The layout density of the second set of separately addressable horizontal and vertical electrodes for pixel units of  380, 390, 305, 315, 325, 335 can be the same from the first set of electrode of the rest of the display region 110), and 
less than all of the third pixels are controlled to emit light during a predetermined display period (Fig. 1, transparent mode of regions 125, 135; [00xx], the regions 125, 135 can be dual-mode regions, meaning that regions 125, 135 can change modes between being transparent and being opaque. When the region 125, 135 are in the opaque mode, they can display part of an image shown on the display screen 110.)

Evans does not teach the second pixels are disposed at a second density smaller than the first density in the second display region,
However, in the analogous art of display regions integrated with optical sensor elements similar to the light sensor of Evans, Jian teaches a first display region, a second display region, first pixel units in the first display region, and second pixel units in the second display region (Jian Fig. 3; [0005] and [0007]). A density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region, where adjacent first pixel units were spaced by a gap or transmissive area where no first pixel unit was located (Jian Fig. 3; [0007] and [0033]). It would have been obvious before the effective filing date to have modified the display region 125 corresponding to light sensor 120 of Evans to have a lower density than the display region 110 of the rest of the display. One of ordinary skill in the art would have been motivated to have reduced the pixel density of a screen region provided with optical electronic elements to have improved the transparency of this screen region (Jian [0004]).

claim 2, Evans does not teach the display device according to claim 1, wherein the second display region comprises: second unit pixel regions, each being composed of at least one of the second pixels; and transmissive regions arranged to alternate with the second unit pixel regions, no second pixel being disposed in the transmissive regions.
However, in the analogous art of display regions integrated with optical sensor elements similar to the light sensor of Evans, Jian teaches a first display region, a second display region, first pixel units in the first display region, and second pixel units in the second display region (Jian Fig. 3; [0005] and [0007]). A density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region, where adjacent first pixel units were spaced by a gap or transmissive area where no first pixel unit was located (Jian Fig. 3; [0007] and [0033]). It would have been obvious before the effective filing date to have modified the display region 125 corresponding to light sensor 120 of Evans to have a lower density than the display region 110 of the rest of the display. One of ordinary skill in the art would have been motivated to have reduced the pixel density of a screen region provided with optical electronic elements to have improved the transparency of this screen region (Jian [0004]).

Regarding claim 3, Evans of the combination of references further teaches the display device according to claim 2, wherein the third display region comprises a first group of unit pixel regions (Fig. 1B; [0021], selectively addressable region corresponding to light sensor 130), and a second group of unit pixel regions arranged to alternate with each other (Fig. 1B, [0021], selectively addressable region corresponding to light sensors 140 arranged to have been alternatively to the right and region 130 the left of the selectively addressable region corresponding to light sensor 120).

Regarding claim 4, Evans of the combination of references further teaches the display device according to claim 3, wherein either of the first group of unit pixel regions and the second group of unit pixel regions is controlled to emit light, during the predetermined display period ([0021]-[0022] and [0028]-[0030], display controller sent activation signal to a specific selectively addressable region such as corresponding to light sensor 130, while other selectively addressable region corresponding to light sensor 140 was inactive and therefore displaying image light). 

Regarding claim 5, Evans of the combination of references further teaches the display device according to claim 4, wherein the first group of unit pixel regions is controlled to emit light during a first display period, the second group of unit pixel regions is controlled to emit light during a second display period subsequent to the first display period, and the predetermined display period includes the first display period and the second display period  ([0021]-[0022] and [0028]-[0030], display controller sent activation signal to a selectively addressable region such as corresponding to light sensor 130, while other selectively addressable region corresponding to light sensor 140 was inactive and displaying image light followed by an activation of region 140 and inactivity of region 130). 

Regarding claim 6, Evans of the combination of references further teaches the display device according to claim 5, wherein the first display period and the second display period are ([0049], the selectively addressable region can be turned off for a sufficiently short period of time, such as less than 1/30 of a second).

Regarding claim 7, Evans of the combination of references further teaches the display device according to claim 5, wherein each of the first display period and the second display period is a period constituting one frame ([0049], the selectively addressable region can be turned off for a sufficiently short period of time, such as less than 1/30 s or a 30 Hz frame).

Regarding claim 8, Evans does not teach the display device according to claim 1, wherein the first pixels are controlled to emit light at a first luminance, and the second pixels and the third pixels are controlled to emit light at a second luminance.
However, in the analogous art of display regions integrated with optical sensor elements similar to the light sensor of Evans, Jian teaches a first display region, a second display region, first pixel units in the first display region, and second pixel units in the second display region (Jian Fig. 3; [0005] and [0007]). A density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region, where adjacent first pixel units were spaced by a gap or transmissive area where no first pixel unit was located, causing a display brightness/luminance non-uniformity between the two pixel units (Jian Fig. 3; [0007] and [0033]). It would have been obvious before the effective filing date to have modified the display region 125 corresponding to light sensor 120 of Evans to have a lower density than the display region 110 of the rest of the display. One of ordinary skill in the art would have been (Jian [0004]).
Regarding claim 15, the above rejection of the display device n claim 1 stands for the corresponding display device claimed as a lower pixel density corresponded to a higher pixel transmissivity as in Evans Fig. 3 and [0030].
Claim 9 and 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124942 A1 by Evans in view of U.S. Patent 10,817,018 B1 by Shao et al. (“Shao”)
Regarding claim 9, Evans teaches a method of controlling a display device (Figs. 1A-1C and 2) comprising: a substrate (Fig. 2, layer 270); 
a display panel (Figs. 1A-1C and 2, display elements 200-240) including a first display region having first pixels (Figs. 1A-1C and 2, main display region 110/210 with OLEDs arranged in pixel units), 
a second display region having second pixels (Figs. 1A-1C, selective addressable display region 125 corresponding to light sensor 120), and 
a third display region located between the first and second display regions and having third pixels (Figs. 1A-1C, selectively addressable regions corresponding to light sensors 130, 140); and 
a component disposed between the substrate and the display panel and which overlaps the second display region (Figs. 1A-1C, light sensor 120/250 was placed between layer 270 and beneath/overlapping with display region 125 as in [0020]). 


However, in the analogous art of a light sensor overlapped by a pixel array in a display that was an active area configured to display images, Shao teaches a subset or first group of pixels in the pixel array that overlap the ambient light sensor were momentarily disabled or selectively dimmed based on their received image data. Using such data, the display color was adjusted and display brightness were adjusted, so that the subset and the remaining display pixels displayed with adjustments in the subsequent display period (Shao Fig. 2; Col. 4, lines 10-47). It would have been obvious before the effective filing date of the invention to similarly used a subset of the pixels to selectively have been disabled or dimmed and have used the light sensor measurements to perform display adjustment. One of ordinary skill in the art would have been motivated to have located the ambient light sensor behind the active area of the display, so the appearance of device 10 may be enhanced and the amount of space consumed by the ambient light sensor may be reduced while display color and brightness was adjusted (Shao Fig. 2; Col. 4, lines 10-47).
Regarding claim 12, Evans in view of Shao and Jian renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
claim 13, Evans in view of Shao and Jian renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124942 A1 by Evans in view of U.S. Patent 10,817,018 B1 by Shao, and further in view of U.S. Patent Publication 2020/0411607 A1 by Jian.
Regarding claim 10, Evans in view of Shao does not teach the method according to claim 9, wherein the second display region comprises: second unit pixel regions, each being composed of at least one of the second pixels; and transmissive regions arranged to alternate with the second unit pixel regions, no second pixel being disposed in the transmissive regions.
However, in the analogous art of display regions integrated with optical sensor elements similar to the light sensor of Evans, Jian teaches a first display region, a second display region, first pixel units in the first display region, and second pixel units in the second display region (Jian Fig. 3; [0005] and [0007]). A density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region, where adjacent first pixel units were spaced by a gap or transmissive area where no first pixel unit was located (Jian Fig. 3; [0007] and [0033]). It would have been obvious before the effective filing date to have modified the display region 125 corresponding to light sensor 120 of Evans in view of Shao to have a lower density than the display region 110 of the rest of the display. One of ordinary skill in the art would have been motivated to have reduced the pixel density of a screen region provided with optical electronic elements to have improved the transparency of this screen region (Jian [0004]).
claim 11, Evans in view of Shao and Jian renders obvious the claim limitations in consideration of the grounds of rejection of claim 3 above.
Regarding claim 14, Evans in view of Shao and Jian renders obvious the claim limitations in consideration of the grounds of rejection of claim 8 above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621